Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


NOTICE OF ALLOWANCE
This action is in response to the amendment filed 12/14/2021. 

2.					Examiner Amendment
The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Dr.Shirley Tan at 617 646-8000 on 3/03/2022.
In Claim 58, the phrase “NAA-depleting agent” is replaced with “rAAV”.

	
3. 	The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a method for treating a cancer associated with a metabolic imbalance comprising a shift from beta-oxidation to glycolysis comprising administering to the subject a rAAV comprising the sequence of SEQ ID NO: 1. 
Specifically, the closes prior art Gessler et al., (Mol. Ther., 2014, 22:5111, see IDS filed 7/20/2021) teaches a codon-optimized version of the ASPA gene. However, the specific codon-optimized polynucleotide of SEQ ID NO:1 appears to be free of the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Claims 50, 52, 55-70 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARTHUR S LEONARD/Examiner, Art Unit 1633